Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-6,9, 11-14, 16-17 are allowed and remembered as claims 1-13. The original Claims 7-8, 10, 15 have been canceled. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Prior art made of record fails to teach, 
As per claim 1, 
A point detector (1) for a fire alarm system, the point detector (1) comprising: a fan (2) configured to aspirate air from a surrounding environment; an inlet (3) in flow communication with the fan (2); and a smoke detector (6a), a heat detector (6b) and a carbon monoxide detector (6c); wherein the inlet (3) is configured to split the incoming flow into multiple streams (4); wherein the smoke detector (6a) is for sensing smoke in a first stream (4a) of the multiple streams (4); wherein the heat detector (6b) is for sensing heat in a second stream (4b) of the multiple streams (4); wherein the carbon monoxide detector (6c) is for sensing carbon monoxide in a third stream (4c) of the multiple streams (4); and wherein the point detector (1) is configured to generate an alarm when at least two of smoke, heat, and carbon monoxide are detected by the smoke detector (6a), the heat detector (6b), and the carbon monoxide detector (6c), respectively.


As per claim 12, 
including a fan (2) configured to aspirate air from a surrounding environment; an inlet (3) in 3Serial No.: 17/132,295 Docket No.: 123740US01 (U303200US) flow communication with the fan (2); and a smoke detector (6a), a heat detector (6b) and a carbon monoxide detector (6c), the method comprising: aspirating air from a surrounding environment using the fan (2); splitting an incoming flow at the inlet (3) into multiple streams (4), wherein the inlet (3) is in flow communication with the fan (2); using the smoke detector (6a) for sensing smoke in a first stream (4a) of the multiple streams (4); using the heat detector (6b) for sensing heat in a second stream (4b) of the multiple streams (4); using the carbon monoxide detector (6c) for sensing carbon monoxide in a third stream (4c) of the multiple streams (4); determining, using each of the smoke detector (6a), the heat detector (6b), and the carbon monoxide detector (6c) flow communication with the first stream (4a), the second stream (4b) and the third stream (4c) respectively, a property of the flow; and generating an alarm when at least two of smoke, heat, and carbon monoxide are detected by the smoke detector (6a), the heat detector (6b), and the carbon monoxide detector (6c) respectively.

The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above individually and in combination in respect the claimed invention as a whole.
The Prior Art of record and not relied upon is considered pertinent to applicant's disclosure.  Genovese et al. (US 7,504,958) shows a detector for a fire alarm system comprising a fan and inlet wherein the inlet is configured to split the incoming flow into multiple streams. Newly found Prior Arts, Cooper et al. (US 10,345,213)  and Ajay et al. (US 2020/0109976) and (US 2016/0223437) also show similar structure by having a detector for a fire alarm system 
However, the Prior Art of references individually or in combination not explicitly mention the specific structure arrangement as recited in the claims 1 and 12, respectively, as the underline section above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.